Opinion issued February 21, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00988-CR
                            ———————————
                       EZEQUIEL AGUIRRE, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1580422


                          MEMORANDUM OPINION

      Appellant, Ezequiel Aguirre, pleaded guilty to the felony offense of

aggravated sexual assault of a child,1 reduced from the felony offense of continuous




1
      See TEX. PENAL CODE ANN. § 22.021(a)(1)(B), (a)(2)(B), (e).
sexual abuse of a child,2 with an agreed punishment recommendation of confinement

for thirty years. The trial court accepted the plea agreement, found appellant guilty,

and assessed his punishment at confinement for thirty years. The trial court certified

that this case is a plea-bargained case and appellant has no right of appeal. Appellant

timely filed a pro se notice of appeal.

      We dismiss the appeal.

      In a plea-bargained case, a defendant may appeal only those matters that were

raised by written motion and ruled on before trial or after obtaining the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02; TEX. R. APP. P.

25.2(a)(2). Here, the record does not reflect the trial court’s permission to appeal or

any pretrial motions that could be appealed. The trial court’s certification is included

in the record and states that the case is a plea-bargained case and appellant has no

right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports the trial court’s

certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

Because appellant has no right of appeal, we must dismiss this appeal. See Chavez

v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while

having jurisdiction to ascertain whether an appellant who plea-bargained is




2
      See id. § 21.02(a), (b), (h).

                                           2
permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without

further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3